DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/02/2022. Claims 3, 6, 10, 12, 17, and 26 were canceled before. Claims 1-2, 4-5, 7-9, 11, 13-16, 18-25, and 27-29 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to independent claim 14 does not overcome the 35 U.S.C. 112(a), pre-AIA  first paragraph, rejection of claim 14 and the claims depending therefrom. This is further explained below in this Office Action.
Applicant argues, page 12 of the remarks, “The linked list in Treynor include entries associated with data in the cache but does not reference data in a buffer.”
The Examiner respectfully submits that under the broadest reasonable interpretation (BRI), a cache memory may be interpreted as a buffer. Treynor’s cache memory in one implementation is a 256 KB RAM cache memory and the main memory is a 32 MB RAM main memory, col 7 lines 2-3 of Treynor. Because the cache is implemented as a RAM and no specific attributes are associated with the implementation of the RAM cache memory (e.g., whether the cache memory is set associative, inclusive, exclusive, etc.), the cache memory of Treynor may be interpreted as a buffer by those of ordinary skill in the art.

The Examiner respectfully disagrees with the Applicant and submits that the linked list in Treynor associate data in a cache (or buffer under the BRI) with a request.
A cache manager program 100 maintains in a linked list 200 all entries of a cache, col 4 lines 28-38 and FIG. 3 of Treynor. Referring to FIG. 2 of Treynor, the cache manager program 100 is activated when processor 16 makes a memory read request 102. Initially, the presence or absence of the requested data in cache memory 14 is tested in a cache hit step 104 as shown in FIG. 2. Col 5 lines 36-40 and FIG. 2 of Treynor. The presence (hit) or absence (miss) of the requested item in the cache memory 14 is determined by examining the linked list 200 by the activated cache manager program 100. See, for example, FIG. 2 where entries of the linked list 200 are either updated, inserted, or removed in the other steps outlined in the flow diagram of FIG. 2. Accordingly, the linked list 200 of Treynor associates data with a read or a write request.
Applicant argues, page 12 of the remarks, “The entries in the linked list of Treynor are not associated with any particular request for data.”
The Examiner respectfully disagrees. As already described in the preceding paragraph, the linked list 200 is examined by the activated cache manager program 100 in order to determine a cache hit or a cache miss with respect to a read request (steps 102 and 104 of FIG. 2). Col 5 lines 36-40 and FIG. 2 of Treynor. 

The Examiner respectfully disagrees. Referring to FIG. 2, at step 102, processor 16 makes a memory read request. At step 126, responsive to a cache hit, the requested data is read from the cache and returned to the processor 16, see FIG. 2. 
Applicant’s argument regarding the Treynor reference on pages 14-15 of the remarks are similar to the arguments that have already been fully responded to in the preceding paragraphs. 
Applicant’s argument regarding the Treynor reference on pages 16-17 of the remarks are similar to the arguments that have already been fully responded to in the preceding paragraphs.
In view of the foregoing remarks, independent claims 1, 8, 14, 20, and 24 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 14 as amended requires among other things “wherein an indication that data associated with the first subsequent request is associated with the first buffer is added to a dependency list for the first buffer of the number of buffers in a linked list structure”.
Upon examination of the instant filed specification, it appears that the specification does not support the above claim language.
For example, only paragraph [0035] of the filed specification describes a dependency list. “linked list structure 560 can include a dependency list that includes a number of entries, such as entry 562-1. Entry 562-1 in linked list structure 560 can indicate that the data in buffer 522 is associated with request 540-1.” Paragraph [0035] of the instant filed specification (emphasis added).
According to the description of paragraph [0035], the dependency list includes entries such as entry 562-1 that can indicate that the data in buffer 522 is associated with a request 540-1. However, there is no description in paragraph [0035] or elsewhere in the specification that the request itself, such as request 540-1, is added to the dependency list. The act of “adding” the request to the an indication that data associated with the first subsequent request is associated with the first buffer is added to a dependency list for the first buffer of the number of buffers in a linked list structure” constitutes new matter.
Claims 15-16 and 18-19 directly depend from independent claim 14 and these claims are rejected for the aforementioned reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands US 2003/0018856 (“Rowlands”) in view of Chang et al. US 2014/0351518 (“Chang”) and in further view of Treynor US 5,822,759 (“Treynor”).
As per independent claim 1, Rowlands teaches An apparatus (FIG. 1 shows a block diagram of a system 10, para 0020), comprising:
a cache controller (L2 cache 14 and memory controller 16, para 0020 and FIG. 1. L2 cache 14 includes control circuit 46 (FIG. 2), para 0029),
a cache (Data memory 42 in FIG. 2, para 0029) and a memory device (Memory 26, para 0020 and FIG. 1) coupled to the cache controller (The L2 cache 14 is coupled to the memory controller 16, which is further coupled to a memory 26, para 0020 and FIG. 1), wherein the cache controller includes a number of buffers (The and wherein the cache controller is configured to cause the apparatus to:
service a request by evicting data from a cache line of the cache memory device in response to the request resulting in a cache miss (If the transaction is a miss in the L2 cache 14 and is cacheable, the control circuit 46 may select a way for eviction to receive a line fill of the missing cache block, para 0034);
store the data being evicted from the cache line in a first buffer of the number of buffers while the request is being serviced by writing the evicted data from the cache line of the cache to the memory device (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction to memory 26 occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2. The tag and the index portion of the address of the evicted cache block is stored in the evict buffer 50, para 0034 and FIG. 2. FIG. 4 is a timing diagram illustrating operations of the L2 cache 14 for a set of transactions. Five clock cycles labeled as CLK0, CLK1, CLK2, CLK3, and CLK4 are shown in FIG. 4, para 0054. During cycle CLK0, the evicted cache block B is queued in the evict buffer 50. Queuing of the evicted cache block B may extend into the high phase of the next clock cycle, if desired, namely clock cycle CLK1, para 0056 and FIG. 4. The L2 cache 14 wins arbitration for the bus 24. In response, the L2 cache 14 transmits the address B as a write transaction on address bus 30 during clock cycle CLK3, para 0058 and FIG. 4),
receive a subsequent request for the data that is stored in the first buffer (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction, para 0036 and FIG. 2);
search,  in response to storing the data being evicted from the cache line in the first buffer and in response to receiving the subsequent request for the data that is stored in the first buffer while the request is being serviced by writing the evicted data from the cache line to the memory device (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction, para 0036 and FIG. 2. Referring to FIG. 4, during clock cycles CLK1 and CLK2, agents initiate transactions to addresses C and D. In response to each transaction, the L2 cache looks up the addresses and detects a hit corresponding to the evicted cache block B and treats the transaction as a read, paras 0057-0058. As explained before, the claimed “while” was mapped between cycles CLK0 and CLK3 and the search and detection of  wherein the subsequent request is a read request for the data being evicted from the cache line and wherein the first buffer is searched while where the request is being serviced by writing the evicted data from the cache line to the memory device (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory 26, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read, para 0036 and FIG. 2. In other words, sampling of the address in the AIN circuit 54B (mapped to the subsequent request) and comparing the address with the address stored in the eviction buffer 50 determines that a read request has been issued for the cache block that is about to be evicted. Referring to FIG. 4, during clock cycles CLK1 and CLK2, agents initiate transactions to addresses C and D. In response to each transaction, the L2 cache looks up the addresses and detects a hit corresponding to the evicted cache block B and treats the transaction as a read, paras 0057-0058. As explained before, the claimed “while” was mapped between cycles CLK0 and CLK3 and 
and while the request is being serviced by writing the evicted data from the cache line to the memory device (Referring to FIG. 4, during clock cycles CLK1 and CLK2, agents initiate transactions to addresses C and D. In response to each transaction, the L2 cache looks up the addresses and detects a hit corresponding to the evicted cache block B and treats the transaction as a read, paras 0057-0058. As explained before, the claimed “time period” was mapped between cycles CLK0 and CLK3 and the search and detection of the hit occurs during cycles CLK1 and CLK2 which is during the claimed “while”),
service the subsequent request, in response to locating the data in the first buffer via the search of the number of buffers using the block number of the data, by sending the data from the first buffer to a host while (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory 26, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read. The data may be transferred on the data bus 34, para 0036 and and prior to completion of servicing the request, where the request is being serviced by evicting data from the cache line to the memory device (The data memory 42 outputs the evicted cache block which may be stored in the data buffer 48 until the data phase of the write transaction occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2. As explained before, the block B is evicted and treated as a write transaction during clock cycles CLK0 to CLK3, see FIG. 4).
Although Rowlands teaches searching the data buffers, where evicted cache lines are temporarily stored, by comparing the address tags of the respective data in the data buffer 48 with the address of an incoming request, Rowlands does not explicitly teach “the number of buffers including the first buffer for the data using a block number of the data” and “locate the data in the first buffer in response to searching the number of buffers using the block number of the data” and “where an entry in a linked list structure indicates that the data in the first buffer is associated with the subsequent request” and “and the entry in the linked list structure” and “caused by the entry in the linked list structure”.
However, in an analogous art in the same field of endeavor, Chang teaches the number of buffers including the first buffer for the data using a block number of the data (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 
locate the data in the first buffer in response to searching the number of buffers using the block number of the data (The tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date “the number of buffers including the first buffer for the data using a block number of the data” and “locate the data in the first buffer in response to searching the number of buffers using the block number of the data”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang.
Rowlands in combination with Chang discloses all of the claimed limitations from above, but does not explicitly teach “where an entry in a linked list structure indicates and the entry in the linked list structure” and “caused by the entry in the linked list structure”.
However, in an analogous art in the same field of endeavor, Treynor in combination with Rowlands teaches where an entry in a linked list structure indicates that the data in the first buffer is associated with the subsequent request (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. As already described above with respect to the Rowlands reference, Rowlands teaches that the control circuit 46 detects that the cache line that is being evicted is being requested by the processor (mapped to the claimed subsequent request) and treats the eviction transaction of the cache line as a read transaction, para 0036 and FIG. 2 of Rowlands. Thus, the combination of Rowlands and Treynor teaches that the cache line that is being evicted is in the linked list structure (taught by Treynor) and the evicted cache data is in the claimed first buffer which was previously mapped to the data buffer 48 and evict buffer 50 taught by Rowlands);
and the entry in the linked list structure (A cache manager program 100 maintains in a linked list 200 all entries of a cache, col 4 lines 28-38 and FIG. 3. Referring to FIG. 2, the cache manager program 100 is activated when processor 16 makes a memory read request 102. Initially, the presence or absence of the requested 
caused by the entry in the linked list structure (A cache manager program 100 maintains in a linked list 200 all entries of a cache, col 4 lines 28-38 and FIG. 3. Referring to FIG. 2, the cache manager program 100 is activated when processor 16 makes a memory read request 102. Initially, the presence or absence of the requested data in cache memory 14 is tested in a cache hit step 104 as shown in FIG. 2. Col 5 lines 36-40 and FIG. 2. At step 126, responsive to a cache hit, the requested data is read from the cache and returned to the processor 16, see FIG. 2).
Given the teaching of Treynor, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to further modify the scope of the invention of Rowlands and Chang with “where an entry in a linked list structure indicates that the data in the first buffer is associated with the subsequent request” and “and the entry in the linked list structure” and “caused by the entry in the linked list structure”. The motivation would be that the invention provides significant improvements in overall speed and/or required cache memory capacity, col 7 lines 34-36 of Treynor. 
As per dependent claim 2, Rowlands in combination with Chang and Treynor discloses the apparatus of claim 1. Rowlands teaches wherein the subsequent request is serviced while the request is being serviced (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para the operation is a read. The data memory 42 outputs the evicted cache block. The evicted cache block is stored in the data buffer 48, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
As per dependent claim 4, Rowlands in combination with Chang and Treynor discloses the apparatus of claim 1. Rowlands teaches wherein the subsequent request reads data from the first buffer of the number of buffers (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read. The data memory 42 outputs the evicted cache block. The 
As per dependent claim 5, Rowlands in combination with Chang and Treynor discloses the apparatus of claim 1. Rowlands teaches wherein the data associated with request is kept in the one of the number of buffers until the request is serviced (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
As per dependent claim 7, Rowlands in combination with Chang and Treynor discloses the apparatus of claim 1. Rowlands teaches wherein the cache line is not locked and the subsequent request does not wait for lock release before servicing the subsequent request (Since reading the evicted cache block from the data memory 42 is delayed from selection of the cache block for eviction, a mechanism may be employed to ensure that the evicted cache block is not overwritten prior to reading evicted cache block. For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected, para 0041).
As per claims 20-23, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 2, 5, and 1.
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkary et al. US 5,671,444 (“Akkary”) in view of Chang and in further view of Treynor and in further view of Chen et al. US 2011/0320785 (“Chen”).
An apparatus (FIG. 1a is an exemplary computer system 10, col 3 line 17), comprising:
a cache controller (The DC (data cache) 20 and the memory unit 22 are coupled to each other through controller 16 and the system bus 24, col 4 lines 33-35 and FIG. 2),
a cache  (Cache data banks 34, col 6 lines 12-13 and FIG. 3b) and a memory device (Memory unit 22 col 3 line 18 and FIG. 1a) coupled to the cache controller (The data cache 20 and the memory unit 22 are coupled to each other through the bus controller 16 and the system bus 24, col 4 lines 33-35), wherein the cache controller includes a number of buffers (Data cache 20 comprises a number of fill buffers 30, col 4 lines 28-29 and FIG. 3a) and wherein the cache controller is configured to cause the apparatus to:
allocate a first buffer of the number of buffers for data associated with a request in response to the request resulting in a cache miss (If a first aligned subset load operation misses cache data banks 34, a first fill buffer slot is allocated and the missed data are requested, col 13 lines 60-63),
service the request by locating the data associated with the request in the memory device and writing the data from the memory device to cache (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8),
receive a first subsequent request while the request is being serviced and associate the first subsequent request with the first buffer (Referring to FIG. 6a, 
service the request by storing the data associated with the request in the first buffer while the data is being written from the memory device to the cache (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8),
service the request and the first subsequent request while the data is being written from the memory device to the cache in response to the data associated with the request being stored in the first buffer and by locating and returning the data, via the search of the number of buffers, from the first buffer to a host (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8) while the request is being serviced by storing the data in the cache, wherein the first subsequent request is a read request for the data associated with the request (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a).
Akkary discloses all of the claimed limitations from above, but does not explicitly teach “by searching the number of buffers for the data using a block number of the data” 
However, in an analogous art in the same field of endeavor, Chang teaches by searching the number of buffers for the data using a block number of the data (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rowlands with “by searching the number of buffers for the data using a block number of the data”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang.
Akkary in combination with Chang discloses all of the claimed limitations from above, but does not explicitly teach “the data using the dependency list for the first buffer of the number of buffers in the linked list structure” and “wherein the first subsequent request is added to a dependency list for the first buffer of the number of buffers in a linked list structure”.
the data using the dependency list for the first buffer of the number of buffers in the linked list structure (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to the cache, as taught by Akkary, and the linked list 200 contains an entry 202 for each cache item, taught by Treynor, the combination of Akkary and Treynor teaches that the linked list structure contains the entry of the fill buffer now in the cache and returned to the execution unit).
Given the teaching of Treynor, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to further modify the scope of the invention of Akkary and Chang with “the data using the dependency list for the first buffer of the number of buffers in the linked list structure”. The motivation would be that the invention provides significant improvements in overall speed and/or required cache memory capacity, col 7 lines 34-36 of Treynor.
Akkary in combination with Chang and Treynor discloses all of the claimed limitations from above, but does not explicitly teach “wherein an indication that data associated with the first subsequent request is associated with the first buffer is added to a dependency list for the first buffer of the number of buffers in a linked list structure”.
However, in an analogous art in the same field of endeavor, Chen teaches wherein an indication that data associated with the first subsequent request is associated with the first buffer is added to a dependency list for the first buffer of the number of buffers in a linked list structure (A linked list based solution is able to handle an arbitrary number of call sites, i.e., branch instructions that branch to a portion of code corresponding to a target cache line. For each branch instruction, the linked list is dynamically constructed that records the branch instruction, para 0019).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Akkary, Chang, and Treynor with “wherein an indication that data associated with the first subsequent request is associated with the first buffer is added to a dependency list for the first buffer of the number of buffers in a linked list structure”. The motivation would be that efficient eviction would be supported using the doubly linked list, para 0117 of Chen.
As per dependent claim 15, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the request and first subsequent request are serviced in response to data being moved from the memory device to the first buffer of the number of buffers (The requested data for the first allocated fill buffer is returned from memory, col 14 lines 4-5).
As per dependent claim 16, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the first subsequent request is received prior to data being stored in the first buffer of the number of buffers (Referring to FIG. 6a, the accessing physical address are matched with the way and select portions of the cache line address of each fill buffer 30, block 76. A fill buffer hit/miss signal is generated for each fill buffer 30, block 76, col 9 lines 54-57).
As per dependent claim 18, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the data associated with the request in the first buffer of the number of buffers is stored in the cache to complete service of the request (Cache line replacement is performed from the fill buffer, col 14 lines 4-13).
As per dependent claim 19, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein a second subsequent request is serviced using the first buffer of the number of buffers while the first subsequent request is being serviced (Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a).
Claims 8-9, 11, 13, 24-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands in view of Akkary and in further view of Chang and in further view of Treynor.
As per independent claim 8, Rowlands teaches An apparatus (FIG. 1 shows a block diagram of a system 10, para 0020), comprising: 
a cache controller (L2 cache 14 and memory controller 16, para 0020 and FIG. 1. L2 cache 14 includes control circuit 46 (FIG. 2), para 0029),
a cache (Data memory 42 in FIG. 2, para 0029) and a memory device (Memory 26, para 0020 and FIG. 1) coupled to the cache controller (The L2 cache 14 is coupled to the memory controller 16, which is further coupled to a memory 26, para 0020 and FIG. 1), wherein the cache controller includes a number of buffers (The Data buffer 48 may comprise one or more entries, each entry configured to store a cache block, para 0037 and FIG. 2. The evict buffer 50 comprises one or more entries for storing addresses of cache blocks selected for eviction, para 0035 and FIG. 2) and wherein the cache controller is configured to cause the apparatus to:
service a request by evicting first data from a cache line of the cache to the memory device in response to the request resulting in a cache miss (If the transaction is a miss in the L2 cache 14 and is cacheable, the control circuit 46 may select a way for eviction to receive a line fill of the missing cache block, para 0034);
store the first data being evicted from the cache line in a first buffer of the number of buffers while the request is being serviced by writing the first data from the cache line of the cache to the memory device (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction to memory 26 occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2. The tag and the index portion of the address of the evicted cache block is stored in the evict buffer 50, para 0034 and FIG. 2. FIG. 4 is a timing diagram illustrating operations of the L2 cache 14 for a set of transactions. Five clock cycles labeled as CLK0, CLK1, CLK2, CLK3, and CLK4 are shown in FIG. 4, para 0054. During cycle CLK0, the evicted cache block B is queued in the evict buffer 50. Queuing of the evicted cache block B may extend into the high phase of the next clock cycle, if desired, namely 
store second data associated with a first subsequent request in a second buffer of the number of buffers in response to receiving the first subsequent request while the request is being serviced by writing the first data from the cache line to the memory device, wherein the first subsequent request includes a request to write the second data associated with the first subsequent request to the cache line in the cache where the first data associated with the request is being evicted (A data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read, para 0041 and FIG. 2. FIG. 4 is a timing diagram illustrating operations of the L2 cache 14 for a set of transactions. Five clock cycles labeled as CLK0, CLK1, CLK2, CLK3, and CLK4 are shown in FIG. 4, para 0054. During cycle CLK0, the evicted cache block B is queued in the evict buffer 50. Queuing of the evicted cache block B may extend into the high phase of the next clock cycle, if desired, namely clock cycle CLK1, para 0056 and FIG. 4. The L2 cache 14 wins arbitration for the bus 24. In response, the L2 cache 14 transmits the address B as a write transaction on address bus 30 during clock cycle CLK3, para 0058 and FIG. 4. The time period between the start of cycle CLK0 and the end of cycle CLK3 (see FIG. 4) is mapped to the claimed “while”).
and the entry in the linked list structure” and “caused by the entry in the linked list structure”.

receive a second subsequent request for the second data that is stored in the second buffer (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a);
 search, in response to storing the second data in the second buffer and in response to receiving the second subsequent request for the second data that is stored in the second buffer while the request is being serviced by writing the first data from the cache line of the cache to the memory device, the number of buffers including the second buffer for the second data using a block number of the second data, wherein the second subsequent request is a read request for the second data associated with the second subsequent request and wherein the second buffer is searched while the request is being serviced by writing the first data from the cache line to the memory device (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a. The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being 
service the second subsequent request, in response to locating the second data in the second buffer via the search of the number of buffers using the block number of the second data by sending the second data from the second buffer to a host while the request is being serviced by writing the first data from the cache line to the memory device and while the first subsequent request is being serviced by writing the data associated with the first subsequent request to the cache line in the cache (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. “Load data of a load operation that misses the cache data banks 34aa-34ad and 34ba-34bd but hit one of the buffer slots 112a, …. or 112d are provided to the EU 14/PHM 26 through the data output port 128.” Col 8 lines 16-19. The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being evicted are read out of the cache data banks, and concurrently, the replacement cache line’s data and state are read out of the fill buffer slot, col 12 line 60 to col 13 line 1);
wherein the second subsequent request is a read request for the second data associated with the first subsequent request (“Load data of a load operation that misses the cache data banks 34aa-34ad and 34ba-34bd but hit one of the buffer slots 112a, …. or 112d are provided to the EU 14/PHM 26 through the data output port 128.” Col 8 lines 16-19).

and the entry in the linked list structure” and “caused by the entry in the linked list structure”.
However, in an analogous art in the same field of endeavor, Chang teaches locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017). 
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rowlands and Akkary with “locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang.
and the entry in the linked list structure” and “caused by the entry in the linked list structure”.
However, in an analogous art in the same field of endeavor, Treynor in combination with Akkary teaches where an entry in a linked list structure indicates that the second data in the second buffer is associated with the second subsequent request (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to the cache, as taught by Akkary, and the linked list 200 contains an entry 202 for each cache item, taught by Treynor, the combination of Akkary and Treynor teaches that the linked list structure contains the entry of the fill buffer now in the cache and returned to the execution unit);
and the entry in the linked list structure (A cache manager program 100 maintains in a linked list 200 all entries of a cache, col 4 lines 28-38 and FIG. 3. 
caused by the entry in the linked list structure (A cache manager program 100 maintains in a linked list 200 all entries of a cache, col 4 lines 28-38 and FIG. 3. Referring to FIG. 2, the cache manager program 100 is activated when processor 16 makes a memory read request 102. Initially, the presence or absence of the requested data in cache memory 14 is tested in a cache hit step 104 as shown in FIG. 2. Col 5 lines 36-40 and FIG. 2. At step 126, responsive to a cache hit, the requested data is read from the cache and returned to the processor 16, see FIG. 2).
Given the teaching of Treynor, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to further modify the scope of the invention of Rowlands, Akkary and Chang with “where an entry in a linked list structure indicates that the second data in the second buffer is associated with the second subsequent request” and “and the entry in the linked list structure” and “caused by the entry in the linked list structure”. The motivation would be that the invention provides significant improvements in overall speed and/or required cache memory capacity, col 7 lines 34-36 of Treynor.
As per dependent claim 9, Rowlands in combination with Akkary, Chang and Treynor discloses the apparatus of claim 8. Rowlands teaches wherein the first buffer of the number of buffers is masked while servicing the first subsequent request and the second subsequent request (A data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read, para 0041 and FIG. 2. Since a separate fill buffer is provided, data buffer 48 may not be accessed).
As per dependent claim 11, Rowlands in combination with Akkary, Chang and Treynor discloses the apparatus of claim 8. Rowlands teaches wherein the first subsequent request writes data to the cache where the data associated with the request was evicted (A data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read, para 0041 and FIG. 2).
As per dependent claim 13, Rowlands in combination with Akkary, Chang, and Treynor discloses the apparatus of claim 8. Rowlands may not explicitly disclose, but Akkary in combination Treynor teaches wherein the second subsequent request locates data in the second buffer using a linked list structure (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to 
The same motivation that was utilized for combining Rowlands and Treynor as set forth in claim 8 is equally applicable to claim 13.
As per claims 24-25, 27, and 29, these claims are respectively rejected based on arguments provided above for similar rejected claims 8-9, 11, and 13.
As per dependent claim 28, Rowlands in combination with Akkary, Chang, and Treynor discloses the method of claim 24. Rowlands may not explicitly disclose, but Akkary teaches wherein the method includes servicing the second subsequent request while the request and the first subsequent request are being serviced (The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being evicted are read out of the cache data banks, and concurrently, the replacement cache line’s data and state are read out of the fill buffer slot, col 12 line 60 to col 13 line 1).
The same motivation that was utilized for combining Rowlands and Akkary as set forth in claim 24 is equally applicable to claim 28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132